DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
  This Office Action is in responsive to the preliminary amendment filed on 10/10/2018.  As directed by the Preliminary amendment, claims 1-8 were amended. Thus, claims 1-8 are currently pending in this application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wire rope groove of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because Fig. 2 is not drawn with durable and clean lines (see MPEP 608.02(V)(l)).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: E’7, F’8, G’9, B10, B’11, G12, F13, E14, C15, C16, E’17, E18, B19, D20, C21, A22, D’23, A’24, C’25, B’26, C’27, D’28, B29, A31, A’32, A33, A’34, B’35, D36, C’37.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 31, 32, 33, 34, 35, 36, 37.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-8 are objected to because of the following informalities:
Claims 1-8 recite references characters without parenthesis such as “guide pulley A” and “wire rope B”, and each instance of such are suggested to use parenthesis around the reference character, for example reading --guide pulley (A)-- or --wire rope (B)--, in order to avoid confusion with other numbers or characters which may appear in the claims (see MPEP 608.01(m)). 
Claim 1 line 7 recites “a second tension” and is suggested to read --a second tension unit-- in order to correct a typographical error.
Claims 2-8 recite “a rehabilitation robot arm” in line 1, and is suggested to read --the rehabilitation robot arm-- in order to have proper antecedent basis.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “the locking mechanism is used to independently lock” in claim 1 line 29.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the Applicant’s specification para. [0030], the claimed locking mechanism is being interpreted as a pin, brake, electronic control, or equivalent. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the rotation axis" in lines 23-24, “the right hand training mode” in lines 30-31, and “the left hand training mode” in line 31.  There is insufficient antecedent basis for these limitations in the claim. Moreover, the limitation “tail ends of the wire rope E and the wire rope E'…symmetrically distributed on two sides of the rotation axis of the upper arm connecting member” in lines 22-23 is confusing, as it is unclear whether each tail end is meant to be symmetrically on the two sides of the rotation axis (i.e. each wire end is split in half by the rotation axis), or if the tails ends are symmetrically mirroring each other from either side of the rotation axis, or if the tail ends are meant to be on the rotation axis in different locations (i.e. on different halves or sides of the axis).
Claim 4 recites the limitations "the axis of the guide pulley E" in line 5 and “the axis of the guide pulley G” in lines 5-6.  There is insufficient antecedent basis for these limitations in the claim.
Claim 5 recites the limitations "the same stiffness" in line 2 and “the same stiffness” in line 3.  There is insufficient antecedent basis for these limitations in the claim. Furthermore, the term "much" in line 4 is a relative term which renders the claim indefinite.  The term "much" is not defined by the claim, the specification does not provide a standard for ascertaining the 
Regarding claim 6, the phrase "constrained as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Moreover, claim 6 recites the limitations "the original length" in line 4, “the maximum elongation” in line 5, “the original length” in lines 5-6, “the maximum elongation” in line 6, “the diameter” in line 7, “the distance” in lines 7-8, “the distance” in line 10, and “the distance” in lines 10-11.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-3 and 7-8 are rejected due to dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 2008/0304935 A1) in view of Reddy et al. (US 5,170,777) and Nef et al. (US 2010/0249673 A1).
Regarding claim 1, as best understood, Scott discloses a gravity balancing device for a rehabilitation robot arm (robotic exoskeleton for a limb) (abstract), characterized by comprising: a shoulder joint connecting member (see annotated Images 1-2 below), an upper arm connecting member (see annotated Images 1-2 below) and a gravity balancing assembly (system of pulleys and wires in Figs. 11a-12, 15a-15b); 
the shoulder joint connecting member and the upper arm connecting member are pivotally connected according to the human body bionic structure to simulate the rotational movement of the upper arm of the human body around the shoulder joint (three degrees of freedom for the glenohumeral joint of the shoulder) (paras. [0018-0019], [0125], [0158]); 
the gravity balancing assembly includes a first tension unit (systems of wires on pulleys in the box labeled ‘first tension unit’ in the annotated Images 3-4 below), a second tension (systems of wires on pulleys in the box labeled ‘second tension unit’ in the annotated Images 3-4 below) and a locking mechanism (brakes for each motor to keep cables in tension) (para. [0137]); 
the first tension unit includes a guide pulley A as well as a wire rope A, a guide pulley X, a wire rope C, and a wire rope E that are fixedly connected in sequence (see annotated Images 5-6 below); 
the second tension unit includes a guide pulley A' as well as a wire rope A', a guide pulley X', a wire rope C', and a wire rope E' that are fixedly connected in sequence, the respective members of the second tension unit and the respective members of the first tension unit are arranged in one-to-one correspondence, have the same specification and are symmetrically distributed (see annotated Images 5-6 below); 

the locking mechanism is used to independently lock one of the guide pulley X and the guide pulley X' (electronic brakes for each motor to keep cables in tension; each cable has a motor; when a motor uses a brake, the wire for that motor will not move and thus the pulleys attached to the wires would similarly be unable to move) (paras. [0129], [0137], [0158]).
Scott does not disclose the first tension unit includes a spring A, a wire rope B, a spring B, a wire rope D, and a spring C that are fixedly connected in sequence; the wire rope B and the wire rope C are respectively connected to two ends of the guide pulley X in the radial direction; the second tension unit includes a spring A', a wire rope B', a spring B', a wire rope D', and a spring C' that are fixedly connected in sequence, the respective members of the second tension unit and the respective members of the first tension unit are arranged in one-to-one correspondence, have the same specification and are symmetrically distributed; the wire rope 
However, Reddy teaches an arm rehabilitation device (Reddy; abstract) having a spring between two pulleys (tensioning means 50 between pulley 52 and reel 48) (Reddy; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scott device to include springs between pulleys, as taught by Reddy, for the purpose of proving a joint with a pre-tensioning force (Reddy; claim 6). With this modification, the modified Scott device would thus teach the first tension unit includes a spring A, a wire rope B, a spring B, a wire rope D, and a spring C that are fixedly connected in sequence (Reddy spring added between Scott pulleys A and X, Reddy spring added between Scott pulleys X and B, and Reddy spring added between Scott pulleys B (or E) and F) (see Images 5-6, 9 below); the wire rope B and the wire rope C are respectively connected to two ends of the guide pulley X in the radial direction (Reddy wire rope B is between Scott wire rope A and pulley X; Scott wire rope C is on the other side of pulley X) (see annotated Images 5-6, 9 below); the second tension unit includes a spring A', a wire rope B', a spring B', a wire rope D', and a spring C' that are fixedly connected in sequence (Reddy spring added between Scott pulleys A’ and X’, Reddy spring added between Scott pulleys X’ and B’, and Reddy spring added between Scott pulleys B’ (or E’) and F’) (see Images 5-6, 9 below), the respective members of the second tension unit and the respective members of the first tension unit are arranged in one-to-one correspondence , have the same specification and are 
Scott does not disclose the robot arm is switched between the right hand training mode and the left hand training mode.
However, Nef teaches an arm therapy system (Nef; abstract) which can switch between the right hand training mode and the left hand training mode (simple switching between right-arm/left-arm use of the system using rotation of a link) (Nef; para. [0011], para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scott device to be capable of switched between the right hand training mode and the left hand training mode, as taught by Nef, for the purpose of allowing a user to use the same device to rehabilitate both arms.

    PNG
    media_image1.png
    432
    921
    media_image1.png
    Greyscale

Image 1. Annotation of Scott Fig. 11a to show shoulder and upper arm connecting members.

    PNG
    media_image2.png
    583
    537
    media_image2.png
    Greyscale

Image 2. Annotation of Scott Fig. 15a to show shoulder and upper arm connecting members for an alternative embodiment.

    PNG
    media_image3.png
    410
    921
    media_image3.png
    Greyscale

Image 3. Annotation of Scott Fig. 11a to show first and second tension units.

    PNG
    media_image4.png
    594
    883
    media_image4.png
    Greyscale

Image 4. Annotation of Scott Fig. 15a to show first and second tension units for the alternative embodiment.

    PNG
    media_image5.png
    377
    729
    media_image5.png
    Greyscale

Image 5. Annotation of Scott Fig. 11a to show labeled pulleys and wires.

    PNG
    media_image6.png
    615
    537
    media_image6.png
    Greyscale

Image 6. Annotation of Scott Fig. 15a to show labeled pulleys and wires for the alternative embodiment.

    PNG
    media_image7.png
    583
    998
    media_image7.png
    Greyscale

Image 7. Annotation of Scott Fig. 11a to show a rotation axis in relation to wire E, E’ tails in the alternative embodiment.

    PNG
    media_image8.png
    550
    614
    media_image8.png
    Greyscale

Image 8. Annotation of Scott Fig. 15a to show a rotation axis between the wire E, E’ tails in the alternative embodiment.

    PNG
    media_image9.png
    421
    806
    media_image9.png
    Greyscale

Image 9. Annotation of Reddy Fig. 1 to show springs and wire ropes.
Regarding claim 2, the modified Scott device teaches the first tension unit further includes a guide pulley B, and the second tension unit further includes a guide pulley B' (see annotated Image 5 above); the guide pulley B and the guide pulley B' are both fixed on the upper arm connecting member (see annotated Image 5 above), the tail end of the wire rope E and the tail end of the wire rope E' are fixedly connected to the guide pulley B and the guide pulley B', respectively (wires E, E’ connected to pulleys B, B’) (see annotated Image 5 above).
Regarding claim 3, the modified Scott device teaches the guide pulley X includes a guide pulley C and a guide pulley D that are symmetrically and coaxially distributed on front and back sides of the shoulder joint connecting member to rotate synchronously (see annotated Image 10 below); the wire rope A, the spring A and the wire rope B are located on the same side of the guide pulley D (Scott wire rope A, Reddy spring A and wire rope B would all be to the left of Scott pulley D) (see annotated Images 5, 9 above and 10 below), and the wire rope C, the spring B, the wire rope D, the spring C and the wire rope E are located on the same side of the guide pulley C (Scott wires rope C and E, Reddy spring B, wire rope D, and spring C would all be to the 
the guide pulley X' includes a guide pulley C' and a guide pulley D' that are symmetrically and coaxially distributed on front and back sides of the shoulder joint connecting member to rotate synchronously (see annotated Image 10 below); the wire rope A', the spring A' and the wire rope B' are located on the same side of the guide pulley C' (Scott wire rope A’, Reddy spring A’ and wire rope B’ would all be to the left of Scott pulley C’) (see annotated Images 5, 9 above and 10 below), and the wire rope C', the spring B', the wire rope D', the spring C' and the wire rope E' are located on the same side of the guide pulley D’ (Scott wires rope C’ and E’, Reddy spring B’, wire rope D’, and spring C’ would all be to the right of Scott pulley D’) (see annotated Images 5, 9 above and 10 below); the wire rope B' is connected to the guide pulley C' and the wire rope C' is connected to the guide pulley D' (all wires and pulleys are connected to reach other) (see annotated Images 1-10).

    PNG
    media_image10.png
    302
    960
    media_image10.png
    Greyscale

Image 10. Zoomed in view of Scott Fig. 11a to show pulleys C, D, C’, D’.
Regarding claim 4, as best understood, Scott discloses the first tension unit further includes a guide pulley E, a guide pulley F and a guide pulley G (see annotated Image 6 above); .
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Soltani-Zarrin (WO 2018/093448 A1) in view of Scott, Reddy, and Nef.
Regarding claim 1, as best understood, Soltani-Zarrin discloses a gravity balancing device for a rehabilitation robot arm (robotic upper limb rehabilitation device) (abstract), characterized by comprising: a shoulder joint connecting member (support member 38 and shoulder member 34) (Fig. 1), an upper arm connecting member (upper arm member 14, linkage 40, and support member 36) (Fig. 1) and a gravity balancing assembly (rotational actuators 22, 24, 26, 28, 30, 32 and wires) (Figs. 1-2; page 4, lines 33-34),
the shoulder joint connecting member and the upper arm connecting member are pivotally connected according to the human body bionic structure to simulate the rotational 
the gravity balancing assembly includes a first tension unit (rotational actuators 22, 24, 26, 28, 30, 32 and wires) (Figs. 1-2; page 4, lines 33-34), and a locking mechanism (physical stop in elbow) (page 9, lines 13-17); 
the first tension unit includes an actuator A (rotational actuator 24) (Fig. 1) as well as an actuator X (rotational actuator 26) (Fig. 1) that are fixedly connected in sequence (Fig. 1).
Soltani-Zarrin does not disclose the first tension unit includes a guide pulley A as well as a wire rope A, a spring A, a wire rope B, a guide pulley X, a wire rope C, a spring B, a wire rope D, a spring C, and a wire rope E that are fixedly connected in sequence; the wire rope B and the wire rope C are respectively connected to two ends of the guide pulley X in the radial direction; the second tension unit includes a guide pulley A' as well as a wire rope A', a spring A', a wire rope B’, a guide pulley X', a wire rope C', a spring B’, a wire rope D’, a spring C’, and a wire rope E' that are fixedly connected in sequence, the respective members of the second tension unit and the respective members of the first tension unit are arranged in one-to-one correspondence, have the same specification and are symmetrically distributed; the second tension unit includes a spring A', a wire rope B', a spring B', a wire rope D', and a spring C' that are fixedly connected in sequence, the respective members of the second tension unit and the respective members of the first tension unit are arranged in one-to-one correspondence, have the same specification and are symmetrically distributed; the wire rope B' and the wire rope C' are respectively connected to two ends of the guide pulley X' in the radial direction; and the wire rope D is connected to the spring B and the spring C after passing by the guide pulley A; 
However, Scott teaches a robotic exoskeleton (Scott; abstract) wherein each rotational actuator is a whole pulley comprised of two smaller pulleys (see annotated Image 10 above, where pulleys are split into C, C’ and D, D’). Moreover, Reddy teaches an arm rehabilitation device (Reddy; abstract) having a spring between two pulleys (tensioning means 50 between pulley 52 and reel 48) (Reddy; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Soltani-Zarrin device to modify their rotational actuators to be pulleys with wires, as taught by Scott, for the purpose of providing a suitable specific mechanism for a rotational actuator to apply force to a joint for rehabilitation. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Soltani-Zarrin device to include springs between pulleys, as taught by Reddy, for the purpose of proving a joint with a pre-tensioning force (Reddy; claim 6). With this modification, the modified Soltani-Zarrin device would thus teach the first tension unit includes a guide pulley A (Scott top small pulley C in whole pulley comprised of C, C’ at Soltani-Zarrin rotational actuator 24) (Soltani-Zarrin Fig. 1; Scott annotated Image 10 above) as well as a wire rope A (Scott wire from top small pulley C at Soltani-Zarrin 
the second tension unit includes a guide pulley A’ (Scott bottom small pulley C’ in whole pulley comprised of C, C’ at Soltani-Zarrin rotational actuator 24) (Soltani-Zarrin Fig. 1; Scott annotated Image 10 above) as well as a wire rope A’ (Scott wire from bottom small pulley C’ at 

However, Scott further teaches an electronic brake for each motor to keep cables in tension (Scott; paras. [0129], [0137], [0158]). Furthermore, Nef teaches an arm therapy system (Nef; abstract) which can switch between the right hand training mode and the left hand training mode (simple switching between right-arm/left-arm use of the system using rotation of a link) (Nef; para. [0011], para. [0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Soltani-Zarrin device’s motors in the rotational actuators to include the locking mechanism is used to independently lock one of the guide pulley X and the guide pulley X', as taught by Scott, for the purpose of ensuring the cables remain in tension when the power is turned off (Scott; para. [0137]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Soltani-Zarrin device to be capable of switched between the right hand training mode and the left hand training mode, as taught by Nef, for the purpose of allowing a user to use the same device to rehabilitate both arms.
Regarding claim 7, the modified Soltani-Zarrin device teaches further comprising a motor assembly A, a motor assembly B and a motor assembly C (each rotational actuator 24, 26, 28 has a motor 62) (Figs. 1, 3; page 5, lines 1-4); the motor assembly B is mounted on a pivot joint of the shoulder joint connecting member and the upper arm connecting member to achieve shoulder joint flexion/extension freedom (rotational actuator 26) (Fig. 1); the motor .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Scott in view of Reddy and Nef as applied to claim 1 above, and further in view of Herr (US 2017/0348176 A1).
Regarding claim 8, the modified Scott device teaches the invention as previously claimed, but does not teach a wire rope groove is provided at a pivot end of the upper arm connecting member to limit the position of the wire rope E and the wire rope E' during the rotation.
However, Garrec teaches an exoskeleton (Herr; abstract) including a wire rope groove provided at a pivot end (pulleys have grooves to guide cables) (Herr; Figs. 11-12; para. [0062]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Scott device to include a wire groove, as taught by Herr, for the purpose of guiding the cables or wires (Herr; para. [0062]). With this modification, the modified Scott device would thus teach a wire rope groove is provided at a pivot end of the upper arm connecting member to limit the position of the wire rope E and the wire rope E' during the rotation (Scott pulleys modified to have grooves to guide wires; thus Scott pulleys at the ends of the upper arm connecting member which cause the .
Allowable Subject Matter
Claims 5-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the current prior art of record does not teach the gravity balancing device for a rehabilitation robot arm of claim 1, characterized in that the springs A and A' have the same stiffness, which is set to K1, and the springs B, C, C' and B' have the same stiffness, which is set to K2, K1 is much smaller than K2.
Claim 6 would be considered to be allowable as it is dependent on an allowable base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0288107 A1 by Tokita et al. is considered to be relevant as it discloses an exoskeleton for limb rehabilitation which has pulleys and actuators with springs in between the pulleys.
US 2016/0206497 A1 by Deshpande et al. is considered to be relevant as it discloses an exoskeleton for the arm with pulleys and motors.
US 2007/0225620 A1 by Carignan et al. is considered to be relevant as it discloses a robotic exoskeleton for the arm in which the rotation axis of motors intersect. 
US 2008/0087871 A1 by Schena is considered to be relevant as it discloses a pulley system which uses springs to tension the wire between pulleys.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785